IN THE SUPREME COURT OF PENNSYLVANIA

IN RE:                                  : No. 734
                                        :
APPOINTMENT TO THE JUVENILE             : SUPREME COURT RULES DOCKET
COURT PROCEDURAL RULES                  :
COMMITTEE                               :
                                        :




                                      ORDER


PER CURIAM


         AND NOW, this 27th day of April, 2017, the Honorable Alice Beck Dubow,

Philadelphia, is hereby appointed as a member of the Juvenile Court Procedural Rules

Committee for a term of three years, commencing June 1, 2017.